Citation Nr: 0332182	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-01 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable evaluation for hepatitis C.

2.  Entitlement to a compensable evaluation for hemorrhoids.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 



INTRODUCTION

The veteran had active service from March 1971 to March 1975.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal included the issues of 
entitlement to a compensable evaluation for myopic 
astigmatism, presbyopia and entitlement to service connection 
for chronic residuals of food poisoning.  However, at the 
time of the veteran's hearing before the Board in April 2003, 
the veteran's representative expressed the veteran's desire 
to withdraw these issues from his appeal.  Therefore, the 
Board finds that these issues are no longer subjects for 
current appellate review.  38 C.F.R. § 20.204(b) (2003).

In addition, as a result of new procedural requirements 
pertaining to claims for service connection for PTSD that are 
predicated on alleged personal assaults (the Board notes that 
the veteran's claim is at least in part predicated on alleged 
personal assaults), the Board has reviewed the claims folder 
to determine whether the veteran has been adequately advised 
of those requirements.  In this regard, the Board finds that 
the veteran has been advised of essentially all of the 
relevant evidence necessary to prove such a claim.  However, 
the Board finds that in light of a recent diagnosis that is 
based on a stressor that may be capable of verification 
through the U.S. Armed Services Center for Unit Records 
Research (USASCRUR), remand for further development of this 
issue is warranted as explained more fully below.  The Board 
finds that the other issues on appeal must also be remanded 
for additional notice and/or development.  


REMAND

During the pendency of the appellant's claim on appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially modified the 
circumstances under which the Department of Veterans Affairs 
(VA)'s duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. § 5100-5103A, 5106-7 (West 
2002)).

The new statute additionally revised the former section 
5107(a) of title 38, United States Code, eliminating the 
requirement that a claimant must come forward first with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

Under regulations issued after enactment of the VCAA and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with those new duty-to-assist regulations, the Board received 
documents from the veteran pertinent to his claim for service 
connection for PTSD at the time of his hearing before the 
Board in April 2003, some of which were not previously 
considered by the regional office (RO).  This additional 
evidence has been associated with the claims folder.

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 
38 C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304 
(2002), it allowed the Board to consider additional evidence 
without having to remand the case to the Agency of Original 
Jurisdiction (RO) for initial consideration and without 
having to obtain the appellant's waiver.  Here, the claims 
folder does not contain a waiver of the RO's consideration of 
the additional evidence received by the Board in April 2003.  
Therefore, consistent with the applicable case law, the Board 
must remand the veteran's claim to the RO for a review as to 
whether all evidence needed to consider his claim has been 
obtained (and to conduct any additional VCAA notice and 
development as required), and for the issuance of a 
supplemental statement of the case (SSOC) regarding all 
evidence received since the last supplemental statement of 
the case concerning this claim.

In addition, the Board notes that in a letter dated in 
October 2002, the RO informed the veteran of the evidence 
needed to substantiate his claim for a compensable rating for 
hepatitis C, but did not convey the relative obligations of 
the veteran and VA in developing that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, this notice did not make reference to the veteran's 
claim for a compensable rating for hemorrhoids or his claim 
for service connection for PTSD.  Moreover, the RO informed 
the veteran that the requested information and/or evidence 
should be submitted within 60 days of the notice.

In a decision promulgated on September 22, 2003, the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.A. § 5103(b)(1) (West 2002).  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9 (2003)).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA notice is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
the RO must take this opportunity to inform the veteran that 
regardless of the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

The Board's preliminary review of the record additionally 
reflects that an October 2000 VA PTSD examiner rendered a 
diagnosis of PTSD based on various reported stressors that 
included exposure to incoming rocket and small arms fire.  In 
addition, while the RO made an effort to verify the veteran's 
claimed in-service stressors with the USASCRUR, it is unclear 
whether the USASCRUR considered this alleged stressor, which 
would seem to be verifiable based on information already 
contained within the record.  Therefore, the Board finds that 
although the veteran has otherwise not maintained that his 
unit sustained enemy rocket and small arms fire (he referred 
to concerns over bombs accidentally falling from B-52's but 
not from enemy sources), additional efforts are warranted to 
verify this alleged stressor.  With respect to the veteran's 
other claimed stressors, unless greater specificity is 
offered by the veteran, the Board finds that there is no 
reasonable expectation that further development would assist 
the veteran's claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The veteran should be asked to review 
the accounts of his alleged in-service 
traumatic events and add any additional 
information possible, including a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed during service.  The veteran 
should be asked to provide to the best of 
his ability any specific details to each 
of the claimed stressful events, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying detail.  The veteran should 
indicate which of these alleged stressful 
events he is referring when he writes 
relative to any specific incident.  It 
there are additional stressors, he should 
note those stressors and number them 
accordingly.

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information would be difficult or 
impossible.

3.  After the veteran has been afforded 
an opportunity to respond to the request 
set out in the above paragraph, but 
regardless of whether he responds, the 
National Personnel Records Center (NPRC) 
and USASCRUR, 7798 Cissna Road, 
Springfield, Virginia 22150, should be 
contacted and requested to provide any 
additional information, including unit 
histories, which might corroborate the 
assertion that while the veteran was 
attached to the 307 Organizational 
Maintenance Squadron at Utapao, Thailand 
during the period between June 1973 and 
June 1974, this unit was exposed to enemy 
rocket and/or small arms fire.  

4.  After the completion of any 
development deemed appropriate (including 
additional medical evaluation) in 
addition to that requested above, the 
issues of entitlement to service 
connection for PTSD, and compensable 
evaluations for hepatitis C and 
hemorrhoids should be readjudicated.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






